UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6234


JOVICA PETROVIC,

             Plaintiff – Appellant,

              v.

WARDEN STEPHANIE HOLLEMBEAK; MR. HISCOCKS, Assistant Warden;
CAPTAIN  SMITH;  LIEUTENANT   CANDALARIO;    LIEUTENANT
RODENBAUGH; LIEUTENANT PLUCKER; LIEUTENANT MOORE;
LIEUTENANT WRIGHT; UNIT MANAGER UNKNOWN GREGORY;
CORRECTIONAL OFFICER COOR; OFFICER PEELE; DR. MEREDITH
ROSENTHAL,

             Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:16-ct-03097-BO)


Submitted: April 20, 2017                                         Decided: April 25, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jovica Petrovic, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jovica Petrovic seeks to appeal the district court’s order entered after a preliminary

screening of Petrovic’s complaint filed pursuant to Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Petrovic seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                            2